                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

                                           )
UNITED STATES OF AMERICA,                  )
                                           )
        Plaintiff,                         )                      Case No.
                                           )                 5:06-CR-083-JMH-1
v.                                         )
                                           )                 MEMORANDUM OPINION
SAMUEL LEWACO CLAY, Pro Se,                )                      AND ORDER
                                           )
        Defendant.                         )
                                           )

                                ***
       Defendant, Samuel Lewaco Clay (“Clay”), a federal prisoner

proceeding pro       se, moves for reconsideration 1 of the Court’s

previous    order,    which   sua    sponte         denied    Clay   a     reduction    of

sentence under the provisions of the First Step Act of 2018.                           [DE

96].    But as the Court has explained, and again reiterates, under

Sixth    Circuit     precedent,     Clay       is    ineligible      for    a   sentence

reduction under the First Step Act due to his status as a career

offender.     As a result, Clay’s motion to reconsider [DE 97] is

DENIED.

                        I.    Procedural Background

       On August 16, 2006, Clay pleaded guilty to possession with

intent to distribute cocaine base (“crack” cocaine) in violation



1 Defendant Clay styles his request for relief a “Motion For Reduction of

Sentence Pursuant to The First Step Act of 2018.” [DE 97]. However, as this
Court has already sua sponte denied Clay a reduction of sentence under the Act,
[DE 96], the Court will construe Clay’s request as a motion for reconsideration
of the Court’s prior order.

                                           1
of 21 U.S.C. 841(a)(1).   [DE 27, 30]. In December 2006, Clay was

sentenced to a total term of imprisonment of 262 months, to be

followed by an eight-year term of supervised release.       [DE 42].

Clay’s sentence was based on his status as a career offender

pursuant to U.S.S.G. § 4B1.1, not the guidelines ranges in U.S.S.G.

§ 2D1.1, which are based on drug quantity. [DE 42, 52].

     The Sixth Circuit confirmed the conviction and sentence on

direct appeal. Clay has also filed multiple petitions for habeas

relief and has moved for reductions of sentence.

     Recently, the Court received a list of prisoners that may be

eligible for a reduction of sentence under the First Step Act and

ordered that the United States Probation Office review the listed

cases and issue a report.        [DE 94].    Subsequently, the Court

reviewed the report from the United States Probation Office, and

Clay’s case generally, and entered a sua sponte denial of a

reduction of sentence based on Clay’s status as a career offender.

[DE 96]. Now, Clay has again moved for a reduction of his sentence,

which this Court construes as a motion for reconsideration of the

Court’s prior sua sponte denial of a sentence reduction based on

the First Step Act.   [DE 97].    This matter is ripe for review.

                           II.    Analysis

     On December 21, 2018, the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194, was signed into law. Among other reforms,

Section 404 of the First Step Act retroactively applies certain

                                   2
sentencing reform provisions of the Fair Sentencing Act of 2010,

Pub. L. No. 111-220, 124 Stat. 2372 (“FSA”).                     Specifically, the

First    Step    Act    retroactively         applies    the   reduced    statutory

penalties for cocaine base (“crack” cocaine) offenses in the FSA

to “covered offenses” committed before August 3, 2010.

       The court that imposed a sentence for a covered offense may

impose a sentence as if the FSA were in effect at the time the

covered offense was committed.             This reduction in sentence may be

made by the court on its own or on a motion of the defendant, the

Director of the Bureau of Prisons, or an attorney for the United

States.

       Clay argues that his sentence should be reduced to 151 months,

which would make him eligible for immediate release from custody.

[DE 97].        Specifically, Clay argues that his sentence may be

reduced even though he was sentenced as a career offender.                    [Id.]

       “Under 18 U.S.C. § 3582(c)(2), a defendant is eligible for a

sentence reduction if: (1) the defendant has been sentenced to a

term    of   imprisonment        based   on    a   sentencing     range    that   has

subsequently been lowered by the Sentencing Commission; and (2)

such reduction is consistent with applicable policy statements

issued by the Sentencing Commission.”                United States v. Riley, 726

F.3d 756, 758 (6th Cir. 2013) (internal citations and quotation

omitted).       To     satisfy    the    second      requirement,   “a    guidelines

amendment     must     have   the   effect      of    lowering    the    defendant's

                                           3
applicable        guideline       range.”           Id.   (internal        citations    and

quotations omitted).

       Clay’s argument that he is eligible for a sentence reduction

under the First Step Act notwithstanding his sentencing status as

a career offender, has been foreclosed by the Sixth Circuit and is

thus   completely        without       merit.        In   Riley,    the    Sixth    Circuit

addressed whether prisoners sentenced as career offenders were

eligible for a sentence reduction under the Fair Sentencing Act

and held that those sentenced as career offenders under U.S.S.G.

§   4B1.1   were        not    eligible    because        the    reforms    in   the   Fair

Sentencing Act only affected the guidelines ranges under U.S.S.G.

§ 2D1.1.     Id. at 758-59.

       In   so    holding,       the    Sixth       Circuit     explained    that   career

offenders        were    not    eligible    for       a   sentence    reduction        under

Amendment 706, a retroactive amendment that lowered the base

offense levels for most crack offense levels in § 2D1.1, because

sentences for career offenders were not based on a sentencing range

that had been lowered by the commission.                           See id. (discussing

United States v. Perdue, 572 F.3d 288 (6th Cir. 2009)).

       The Sixth Circuit reaffirmed its holding in Perdue in the

context of Amendment 750 under the Fair Sentencing Act because

“that amendment did not lower the career offender sentencing

guidelines range” where a sentence was derived from a defendant’s

status as a career offender, rather than based on the quantity of

                                                4
drugs. Id. at 759 (citing and discussing United States v. Tillman,

511 F. App’x 519, 521 (6th Cir. 2013)).

      The court must preliminarily calculate a defendant’s § 2D1.1

guideline range to determine the statutory maximum offense level

in §4B1.1, but this does not mean that the sentence was “based on”

the   drug   quantity      calculations    in    §   2D1.1.     Ultimately,   a

preliminary calculation of a defendant’s § 2D1.1 guideline range

does not make the final sentence “based on” the §2D1.1 guideline.

Id. at 759 n.1.

      In sum, the Sixth Circuit has held that the reforms in the

Fair Sentencing Act “only altered the § 2D1.1 guideline ranges”

and that “sentences of career offenders under § 4B1.1 are not based

on the § 2D1.1 ranges.”        Id. at 759.      This Court is bound by Sixth

Circuit precedent.        As the Court previously explained, the reforms

in Section 404 of the First Step Act are inapplicable to Clay’s

sentence because he was sentenced as a career offender pursuant to

U.S.S.G.     §   4B1.1,   which   remain   unchanged,     not   based   on   the

guideline ranges in U.S.S.G. § 2D1.1, which are based on drug

quantity calculation and were amended by the Fair Sentencing Act

reforms that are now applied retroactively.             [DE 42, 52].

                              III.   Conclusion

      Accordingly, for the foregoing reasons, IT IS ORDERED that

Defendant Samuel Lewaco Clay’s motion for reduction of sentence

[DE 97] is DENIED.

                                      5
This the 25th day of March, 2019.




                           6
